DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2011/0182570 to Yeh (hereinafter Yeh).
Regarding claim 1, Yeh discloses a stereo image display apparatus capable of enhancing image quality (abstract), comprising: a display device (display 30, Fig. 1) having a display surface and an image algorithm unit (implied by embodiments displaying video; [0032]); 
Regarding claim 2, Yeh discloses an intermediate medium layer (substrate 20, Fig. 1), and the shielding unit being disposed on the intermediate medium layer (Fig. 1); wherein the intermediate medium layer is disposed between the display device and the lens array layer, such that the shielding unit is disposed between the display device and the lens array layer (Fig. 1).
Regarding claim 3, Yeh discloses a stereo image display apparatus capable of enhancing image quality (abstract), comprising: a display device (display 30, Figs. 4 having a display surface and an image algorithm unit (implied by embodiments displaying video; [0032]); a lens array (lens array 10 with convex surfaces 11, Fig. 4) layer being disposed adjacent to the display surface of the display device, and the lens array layer including a plurality of lenses (Figs. 4); and a shielding unit (light shielding layer 20 with light-shielding elements 21, Fig. 4) being disposed on the display device or being disposed in the display device; wherein the shielding unit includes a plurality of light transmitting regions (between light-shielding elements 21, Fig. 4) and at least one light shielding region (light-shielding elements 21, Fig. 4), the light shielding region is located at a periphery of the light transmitting regions (Figs. 4), the light transmitting regions respectively correspond in position to the lenses (Figs. 4), and the lens 
Regarding claim 4, Yeh disclosed a fixed light transmitting cover (substrate 20, Fig. 4), and the shielding unit being disposed on the fixed light transmitting cover (light-shielding elements 21, Fig. 4); wherein the fixed light transmitting cover covers the display surface of the display device such that the shielding unit is disposed on the display surface of the display device (Fig. 4).
Regarding claim 5, Yeh disclosed the shielding unit is formed in the display device; when the display surface of the display device displays the un-reconstructed image, the pixels of the display surface of the display device corresponding to the light shielding region are capable of being turned off, such that the shielding unit is capable of turning off the pixels by using a software manner (inherent feature of video display technology; abstract).
Regarding claim 6, Yeh discloses a stereo image display apparatus capable of enhancing image quality (abstract), comprising: a display device (display 30, Figs. 1, 4) having a display surface and an image algorithm unit (implied by embodiments displaying video; [0032]); a lens array (lens unit 10 with convex surfaces 11, Fig. 1, 4) layer being disposed adjacent to the display surface of the display device, and the lens array layer including a plurality of lenses (Fig. 1, 4); and a shielding unit (light shielding elements 21, Figs. 1, 4) being disposed on the lens array layer (Figs. 1, 4); wherein the shielding unit includes a plurality of light transmitting regions (between light-shielding elements 21, Fig. 1, 4) and at least one light shielding region (light-shielding elements 21, Fig. 1, 4), the light shielding region is located at a periphery of the light transmitting regions (Figs. 1, 2, 4), the light transmitting regions respectively correspond in position to the lenses (Figs. 1, 2, 4), and the lens array layer is configured to reconstruct an un-reconstructed image displayed by the display surface as an integral image to produce a stereo image (Fig. 2; abstract).
Regarding claim 7, Yeh discloses the shielding unit is disposed on a side of the lens array layer that is away from or close to the display device (Figs. 1, 4).
Regarding claim 8, Yeh discloses a movable light transmitting cover, and the shielding unit being disposed on the movable light transmitting cover; wherein the movable light transmitting cover covers the lens array layer such that the shielding unit is disposed on the lens array layer (Fig. 1, 4).  This claim does not specifically define “movable”.  As the optical layer structure is attached to the lens surface, it is taken to be movable onto the display structure ([0014]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872